Exhibit 10.1

EXECUTION COPY

PLACEMENT AGENCY AGREEMENT

March 30, 2011

Roth Capital Partners, LLC

24 Corporate Plaza

Newport Beach, CA 92660

Ladies and Gentlemen:

Amerigon Incorporated, a Michigan corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell, through Roth
Capital Partners, LLC (“Roth”), up to 7,000 shares of the Company’s Series C
preferred stock, no par value (the “Shares”) directly to various investors (the
“Investors”).

The Shares are being sold in connection with the Company’s acquisition (the
“Acquisition”) of all of the equity interests of W.E.T. Automotive Systems AG
(the “Target”), a stock company incorporated under the laws of Germany, owned by
Indigo Capital IV LP, ICWET LP and Industrie-Beteiligungs-Gesellschaft mbH (the
“Sellers”), representing approximately 75% of the outstanding voting capital of
the Target, pursuant to a share purchase agreement entered into between the
Company, its affiliate, Amerigon Europe GmbH (“Amerigon Europe”), and the
Sellers on February 28, 2011 (the “Acquisition Agreement”). The Company has also
entered into a Business Combination Agreement (the “BCA”) with the Target
setting forth (1) the terms and conditions upon which Amerigon Europe is
obligated to launch a tender offer for the outstanding shares of the Target and
(2) sets forth certain terms and conditions that govern the parties conduct
prior to and after the closing of such tender offer.

In addition, concurrently with the sale of the Shares, the Company will also
enter into a series of senior secured credit facilities in aggregate principal
amount of approximately $93 million and a series of senior unsecured credit
facilities in aggregate principal amount of approximately €40 million with a
syndicate of financial institutions to finance a portion of the purchase price
of the Acquisition (the “Debt Financing”). The Debt Financing, the Acquisition
and related events are collectively referred to in this Agreement as the
“Acquisition Transactions” and the agreements related to the Acquisition
Agreement, the BCA the credit facilities and other documents to be entered into
in connection with the Acquisition Transactions are collectively referred to in
this Agreement as the “Acquisition Agreements”.

Upon the Closing (as defined below), payment of the purchase price for the sale
of the Shares shall be made by the Investors by wire transfer, in accordance
with the Company’s written wire instructions, of immediately available funds to
either Bank of America, N.A. or JPMorgan Chase & Co. (the “Exchange Banks”)
pursuant to a letter agreement between the Company, the Investors and the
Exchange Banks (such payment, the “Escrow Funding”), for conversion to Euros and
then further delivery by wire transfer to an escrow account (the “Escrow
Account”) in the name of the Company at BNP Paribas Securities Services S.A.
Zweigniederlassung Frankfurt am Main (the “Escrow Agent”). Such funds shall
remain in the Escrow Account until distributed the by the Escrow Agent in
accordance with the escrow

 

1



--------------------------------------------------------------------------------

agreement entered into between the Company, the Investors and the Escrow Agent
(the “Escrow Agreement”), which shall specify, among other things, that funds
may be disbursed from the Escrow Account either because of the fulfillment of
certain conditions for the consummation of the Acquisition Transactions (the
“Acquisition Release”) or the failure of such conditions to occur by July 1,
2011, or such later date as the Company and the Investors may agree, and the
consequent redemption of the Shares pursuant to the instrument governing the
terms of the Shares (the “Redemption Release”).

The Company and Roth hereby confirm their agreement as follows:

1. Agreement to Act as Placement Agent. On the basis of the representations,
warranties and agreements of the Company herein contained, and subject to all
the terms and conditions of this Agreement, Roth shall serve as the exclusive
placement agent in connection with the issuance and sale by the Company of the
Shares from the Registration Statement (as defined in Section 2 below), with the
terms of such offering (the “Offering”) to be subject to market conditions and
negotiations between the Company, Roth and the Investors. Roth shall act on a
best efforts basis and does not guarantee that it will be able to sell the
Shares in the prospective Offering. As compensation for services rendered, upon
the Escrow Funding, the Company shall pay to Roth an aggregate amount equal to
3.0% of the gross amount to be paid by the Investors in connection with the sale
of the Shares. The Company shall also remit to Roth, upon its submission to the
Company of the invoice, an amount to cover the fees and expenses of its counsel
payable pursuant to Section 7(h) in connection with the Offering. Upon the
Acquisition Release, the Company shall pay to Roth an aggregate amount equal to
an additional 3.0% of the gross amount to be paid by the Investors in connection
with the sale of the Shares. For clarity, no additional 3.0% fee shall be due in
the event of a Redemption Release. The purchase price to the Investors for each
Share is US$10,000.00 (the “Offering Price”). Roth may retain other brokers or
dealers to act as sub-agents on its behalf in connection with the Offering. The
term of Roth’s exclusive engagement will be 15 days from the date hereof (the
“Exclusive Term”). Roth will be entitled to collect all fees earned through
termination.

2. Registration Statement and Final Prospectus. The Company has prepared and
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-171787) under the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder, and such amendments to such
registration statement (including post effective amendments) as may have been
required to the date of this Agreement. Such registration statement, as amended
(including any post effective amendments), has been declared effective by the
Commission. Such registration statement, as amended (including post effective
amendments thereto), the exhibits and any schedules thereto and the documents
and information otherwise deemed to be a part thereof or included therein by the
Securities Act or otherwise pursuant to the Rules and Regulations, is herein
called the “Registration Statement.” If the Company has filed or files an
abbreviated registration statement in connection with the Shares pursuant to
Rule 462(b) under the Securities Act (the “Rule 462 Registration Statement”),
then any reference herein to the term Registration Statement shall include such
Rule 462 Registration Statement. The Company will file with the Commission
pursuant to Rule 424 under the Securities Act a prospectus supplements relating
to the Shares and to the shares of common stock of the Company, no par value
(the “Common Stock”), issuable upon conversion of the Shares and payable as
dividends,

 

2



--------------------------------------------------------------------------------

mandatory repurchase amounts, upon redemption, or as amortization on the Shares,
the warrants (the “Warrants”) to purchase up to an aggregate of 1,125,000 shares
of Common Stock, and the shares of Common Stock underlying the Warrants, each
registered in connection with the Offering, to the form of prospectus included
in the Registration Statement. Such prospectus in the form in which it appears
in the Registration Statement is hereinafter called the “Base Prospectus,” and
the final prospectus supplement as filed, along with the Base Prospectus, is
hereinafter called the “Final Prospectus.”

For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to its Interactive Data
Electronic Applications system. All references in this Agreement to amendments
or supplements to the Registration Statement, the Rule 462 Registration
Statement, the Base Prospectus, or the Final Prospectus shall be deemed to mean
and include the subsequent filing of any document under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), that is deemed to be incorporated
therein by reference or otherwise deemed by the Rules and Regulations to be a
part thereof.

3. Representations and Warranties Regarding the Offering.

(a) The Company represents and warrants to, and agrees with, Roth, as of the
date hereof and as of the Closing Date, except as otherwise indicated, as
follows:

(i) At each time of effectiveness, at the date hereof and at the Closing Date,
the Registration Statement and any post-effective amendment thereto, complied or
will comply in all material respects with the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Time of Sale Disclosure Package (as defined below) as of the date hereof and at
the Closing Date, and the Final Prospectus, as amended or supplemented, at the
time of filing pursuant to Rule 424(b) under the Securities Act and at the
Closing Date, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The representations and warranties set forth in
the two immediately preceding sentences shall not apply to statements in or
omissions from the Registration Statement or any post-effective amendment
thereto or the Final Prospectus in reliance upon, and in conformity with,
written information furnished to the Company by Roth specifically for use in the
preparation thereof. The Registration Statement contains all exhibits and
schedules required to be filed by the Securities Act or the Rules and
Regulations. No order preventing or suspending the effectiveness or use of the
Registration Statement or the Final Prospectus is in effect and no proceedings
for such purpose have been instituted or are pending, or, to the Knowledge of
the Company, are contemplated or threatened by the Commission. The term
“Knowledge” as used in this Agreement shall mean actual knowledge of the
Company’s officers after due and reasonable inquiry.

 

3



--------------------------------------------------------------------------------

(ii) The documents incorporated by reference in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, were filed on a timely basis with the Commission and none of
such documents, when they were filed (or, if amendments to such documents were
filed, when such amendments were filed), contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Any further documents so filed and incorporated by
reference in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus, when such documents are filed with the Commission, will
conform in all material respects to the requirements of the Exchange Act, and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As used in this
paragraph and elsewhere in this Agreement, “Time of Sale Disclosure Package”
means the Base Prospectus, the Final Prospectus most recently filed with the
Commission before the time of this Agreement, any subscription agreement between
the Company and the Investors, and any issuer free writing prospectus as defined
in Rule 433 of the Act (each, an “Issuer Free Writing Prospectus”), if any, that
the parties hereto shall hereafter expressly agree in writing to treat as part
of the Disclosure Package.

(iii) The financial statements of the Company and, to the Knowledge of the
Company, the Target, respectively, together with the related notes, included or
incorporated by reference in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus comply in all material respects with
the requirements of the Securities Act and the Exchange Act and fairly present
the financial condition of the Company and, to the Knowledge of the Company, the
Target, respectively, as of the dates indicated and the results of operations
and changes in cash flows for the periods therein specified in conformity with
generally accepted accounting principles consistently applied throughout the
periods involved, except as otherwise noted therein; and the supporting
schedules included in the Registration Statement present fairly the information
required to be stated therein. No other financial statements or schedules are
required to be included in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus. To the Company’s Knowledge, each of
Grant Thornton LLP and KPMG LLP is an independent public accounting firm with
respect to the Company within the meaning of the Securities Act and the Rules
and Regulations. The pro forma consolidated financial statements of the Company
and its subsidiaries and the related notes thereto included under the caption
“Prospectus Supplement Summary—Historical Financial Data of Amerigon”, “Summary
Unaudited Pro Forma Condensed Combined Financial Data” and elsewhere in each of
the Registration Statement, Time of Sale Disclosure Package and Final Prospectus
present fairly the information contained therein, have been prepared in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and have been properly presented on the basis described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein.

 

4



--------------------------------------------------------------------------------

(iv) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Act or
Section 21E of the Exchange Act) contained or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.

(v) All statistical or market-related data included or incorporated by reference
in the Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus are based on or derived from sources that the Company reasonably
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources, to the extent required.

(vi) There is no action pending to delist the Company’s shares of Common Stock
from The NASDAQ Global Select Market (“NASDAQ”), nor has the Company received
any notification that NASDAQ is currently contemplating terminating such
listing. When and if issued, the shares of Common Stock underlying the Shares
issuable upon conversion and payable as dividends, mandatory repurchase amounts,
upon redemption or as amortization amounts, and shares of Common Stock
underlying the Warrants will be listed on NASDAQ.

(vii) The Shares have been or will be qualified for sale under the securities
laws of such jurisdictions (United States and foreign) as Roth determines, or
are or will be exempt from the qualification and broker-dealer requirements of
such jurisdictions.

(viii) The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.

(ix) The Company is not an “ineligible issuer,” as defined in Rule 405 of the
Securities Act. Subject to Section 7(d) below, the Company represents and
warrants that it has not prepared or had prepared on its behalf or used or
referred to any Issuer Free Writing Prospectus in connection with the Offering.
Subject to Section 7(d) below, the Company has not distributed and the Company
will not distribute, prior to the completion of the distribution of the Shares,
any offering material in connection with the Offering other than a Securities
Purchase Agreement between the Company and the Investors, the form of which is
attached hereto as Schedule I, and the Base Prospectus, the Final Prospectus,
the Registration Statement, and copies of the documents, if any, incorporated by
reference therein.

(x) The Company is not and, after giving effect to the offering and sale of the
Shares and the use of proceeds therefrom, will not be an “investment company,”
as such term is defined in the Investment Company Act of 1940, as amended.

(b) Any certificate signed by any officer of the Company and delivered to Roth
or to Roth’s counsel shall be deemed a representation and warranty by the
Company to Roth as to the matters covered thereby.

 

5



--------------------------------------------------------------------------------

4. Representations and Warranties Regarding the Company.

(a) The Company represents and warrants to and agrees with, Roth, except as set
forth in the Registration Statement, the Time of Sale Disclosure Package and the
Final Prospectus, as follows:

(i) The Company and each of its subsidiaries has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation. The Company and each of its subsidiaries has the
corporate power and authority to own its properties and conduct its business as
currently being carried on and as described in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus, and is duly qualified
to do business as a foreign corporation in good standing in each jurisdiction in
which it owns or leases real property or in which the conduct of its business
makes such qualification necessary and in which the failure to so qualify would
have or is reasonably likely to result in a material adverse effect upon the
business, prospects, properties, operations, condition (financial or otherwise)
or results of operations of (x) the Company and its subsidiaries, taken as a
whole or (y) the Company and its subsidiaries, giving pro forma effect to the
Acquisition Transactions, taken as a whole, or in the Company’s ability to
perform its obligations under this Agreement (a “Material Adverse Effect”).

(ii) The Company has the power and authority to enter into this Agreement and
the Acquisition Agreements and to perform the transactions contemplated hereby
and thereby. This Agreement and the Acquisition Agreements have been duly
authorized, executed and delivered by the Company, and constitute a valid, legal
and binding obligation of the Company, enforceable in accordance with their
terms, except as rights to indemnity hereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity.

(iii) The execution, delivery and performance of this Agreement and the
Acquisition Agreements and the consummation of the Acquisition Transactions and
the transactions herein contemplated will not (A) result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
any law, rule or regulation to which the Company or any subsidiary is subject,
or by which any property or asset of the Company or any subsidiary is bound or
affected, (B) conflict with, result in any violation or breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any right of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, lease, credit facility, debt, note, bond, mortgage, indenture or
other instrument (the “Contracts”) or obligation or other understanding to which
the Company or any subsidiary is a party of by which any property or asset of
the Company or any subsidiary is bound or affected, or (C) result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
the Company’s charter or bylaws.

 

6



--------------------------------------------------------------------------------

(iv) All consents, approvals, orders, authorizations and filings required on the
part of the Company and its subsidiaries in connection with the execution,
delivery or performance of this Agreement have been obtained or made, other than
such consents, approvals, orders and authorizations the failure of which to make
or obtain is not reasonably likely to result in a Material Adverse Effect.

(v) All of the issued and outstanding shares of capital stock of the Company are
duly authorized and validly issued, fully paid and nonassessable, and have been
issued in compliance with all applicable securities laws, and conform to the
description thereof in the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus. Except for the Shares and the issuances of
options or restricted stock in the ordinary course of business, since the
respective dates as of which information is provided in the Registration
Statement, the Time of Sale Disclosure Package or the Final Prospectus, the
Company has not entered into or granted any convertible or exchangeable
securities, options, warrants, agreements, contracts or other rights in
existence to purchase or acquire from the Company any shares of the capital
stock of the Company. The Shares, when issued, will be duly authorized and
validly issued, fully paid and nonassessable, issued in compliance with all
applicable securities laws, and free of preemptive, registration or similar
rights.

(vi) The Company does not own, directly or indirectly, any capital stock or
other ownership interest in any partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity.

(vii) Each of the Company and its subsidiaries has filed all foreign, federal,
state and local returns (as hereinafter defined) required to be filed with
taxing authorities prior to the date hereof or has duly obtained extensions of
time for the filing thereof. Each of the Company and its subsidiaries has paid
all taxes (as hereinafter defined) shown as due on such returns that were filed
and has paid all taxes imposed on or assessed against the Company or such
respective subsidiary. The provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements. Except as disclosed in writing to Roth, (i) no issues have been
raised (and are currently pending) by any taxing authority in connection with
any of the returns or taxes asserted as due from the Company or its
subsidiaries, and (ii) no waivers of statutes of limitation with respect to the
returns or collection of taxes have been given by or requested from the Company
or its subsidiaries. The term “taxes” mean all federal, state, local, foreign,
and other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments, or charges
of any kind whatever, together with any interest and any penalties, additions to
tax, or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

 

7



--------------------------------------------------------------------------------

(viii) Excluding the Debt Financing and except as would not be reasonably likely
to have a Material Adverse Effect, since the respective dates as of which
information is given in the Registration Statement, the Time of Sale Disclosure
Package or the Final Prospectus, (a) neither the Company nor any of its
subsidiaries has incurred any liabilities or obligations, direct or contingent,
or entered into any transactions other than in the ordinary course of business,
(b) the Company has not declared or paid any dividends or made any distribution
of any kind with respect to its capital stock; (c) there has not been any change
in the capital stock of the Company or any of its subsidiaries (other than a
change in the number of outstanding shares of Common Stock due to the issuance
of shares upon the exercise of outstanding options or warrants or the issuance
of restricted stock awards or restricted stock units under the Company’s
existing stock awards plan, or any new grants thereof in the ordinary course of
business), (d) there has not been any change in the Company’s long-term or
short-term debt, and (e) there has not been the occurrence of any other adverse
event, provided, however, that none of the following, in and of itself or
themselves shall constitute a Material Adverse Effect: (i) changes in the
economy or financial markets generally in North America, Europe or Asia or
changes that are the result of acts of war or terrorism, (ii) changes that are
the result of factors generally affecting the industries in which the Company
operates provided that no such factors shall have a disproportionate impact on
the Company, (iii) a decline in the price of the Common Stock on NASDAQ, or any
other trading market that the Common Stock is traded on; provided, the exception
in this clause (iii) shall not prevent or otherwise affect a determination that
any change, effect, circumstance or development underlying such decline has
resulted in, or contributed to, a Material Adverse Effect provided, further,
that none of the foregoing shall affect any of the conditions of Roth’s
obligations set forth in Section 8.

(ix) There is not pending or, to the Knowledge of the Company, threatened, any
action, suit or proceeding to which the Company or any of its subsidiaries is a
party or of which any property or assets of the Company is the subject before or
by any court or governmental agency, authority or body, or any arbitrator or
mediator, which is reasonably likely to result in a Material Adverse Effect.

(x) The Company and each of its subsidiaries holds, and is in compliance with,
all franchises, grants, authorizations, licenses, permits, easements, consents,
certificates and orders (“Permits”) of any governmental or self-regulatory
agency, authority or body required for the conduct of its business, and all such
Permits are in full force and effect, in each case except where the failure to
hold, or comply with, any of them is not reasonably likely to result in a
Material Adverse Effect.

(xi) The Company and its subsidiaries have good and marketable title to all
property (whether real or personal) described in the Registration Statement, the
Time of Sale Disclosure Package and the Final Prospectus as being owned by them
that are material to the business of the Company, in each case free and clear of
all liens, claims, security interests, other encumbrances or defects, except
those that are not reasonably likely to result in a Material Adverse Effect. The
property held under lease by the Company and its subsidiaries is held by them
under valid, subsisting and enforceable

 

8



--------------------------------------------------------------------------------

leases with only such exceptions with respect to any particular lease as do not
interfere in any material respect with the conduct of the business of the
Company or its subsidiaries.

(xii) The Company and each of its subsidiaries owns or possesses or has valid
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, inventions, trade secrets and similar rights (“Intellectual Property”)
necessary for the conduct of the business of the Company and its subsidiaries as
currently carried on and as described in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus. To the Knowledge of the
Company, no action or use by the Company or any of its subsidiaries will involve
or give rise to any infringement of, or license or similar fees for, any
Intellectual Property of others, except where such action, use, license or fee
is not reasonably likely to result in a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice alleging any such
infringement or fee.

(xiii) The Company and each of its subsidiaries has complied with, is not in
violation of, and has not received any notice of violation relating to any law,
rule or regulation relating to the conduct of its business, or the ownership or
operation of its property and assets, including, without limitation, (A) the
Currency and Foreign Transactions Reporting Act of 1970, as amended, or any
money laundering laws, rules or regulations, (B) any laws, rules or regulations
related to health, safety or the environment, including those relating to the
regulation of hazardous substances, (C) the Sarbanes-Oxley Act and the rules and
regulations of the Commission thereunder, (D) the Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder, and (E) the Employment
Retirement Income Security Act of 1974 and the rules and regulations thereunder,
in each case except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.

(xiv) Neither the Company nor any of its subsidiaries nor, to the Knowledge of
the Company, any director, officer, employee, representative, agent or affiliate
of the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Offering of the Shares contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

(xv) The Company and each of its subsidiaries carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.

(xvi) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the Knowledge of the Company, is imminent that is
reasonably likely to result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(xvii) Neither the Company nor any of its subsidiaries is in violation, breach
or default under its certificate of incorporation, bylaws or other equivalent
organizational or governing documents, except where the violation is not
reasonably likely to result in a Material Adverse Effect.

(xviii) Neither the Company, its subsidiaries nor, to its Knowledge, any other
party is in violation, breach or default of any Contract that is reasonably
likely to result in a Material Adverse Effect.

(xix) No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.

(xx) There are no claims, payments, issuances, arrangements or understandings
for services in the nature of a finder’s, consulting or origination fee with
respect to the introduction of the Company to Roth or the sale of the Shares
hereunder or any other arrangements, agreements, understandings, payments or
issuances with respect to the Company that may affect Roth’s compensation, as
determined by FINRA.

(xxi) Except as disclosed to Roth in writing, the Company has not made any
direct or indirect payments (in cash, securities or otherwise) to (i) any
person, as a finder’s fee, investing fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member within the 12-month period prior to the date on which the Registration
Statement was filed with the Commission (“Filing Date”) or thereafter.

(xxii) To the Company’s Knowledge, no (i) officer or director of the Company or
its subsidiaries, (ii) owner of 5% or more of the Company’s unregistered
securities or that of its subsidiaries or (iii) owner of any amount of the
Company’s unregistered securities acquired within the 180-day period prior to
the Filing Date, has any direct or indirect affiliation or association with any
FINRA member. The Company will advise Roth and its counsel if it becomes aware
that any officer, director or stockholder of the Company or its subsidiaries is
or becomes an affiliate or associated person of a FINRA member participating in
the Offering.

(xxiii) Other than Roth, no person has the right to act as a placement agent,
underwriter or as a financial advisor in connection with the sale of the Shares
contemplated hereby.

5. Representations and Warranties of the Company Regarding the Acquisition.

(a) With respect to the Acquisition Transactions, the Company represents,
warrants and agrees as follows:

 

10



--------------------------------------------------------------------------------

(i) The representations and warranties of the Company set forth in each of the
Acquisition Agreements were when made, and are and will be, as of the date
hereof and as of the Closing Date, true and correct and the Company has no
reason to believe that the respective representation and warranties of each of
the Sellers and of the Target in the Acquisition Agreement and the BCA,
respectively, were not, when made, and as of the date hereof and as of the
Closing Date, true and correct.

(ii) The Company’s Current Report on Form 8-K filed with the Commission on
February 28, 2011, accurately describes the Acquisition and complies as to form
in all material respects to the requirements of the Exchange Act and applicable
rules and regulations of the Commission thereunder.

(iii) The tender offer materials provided or to be provided in connection with
the Acquisition Transactions, will be, when filed, true and correct and will
comply as to form in all material respects to applicable laws, regulations and
the rules of any securities exchange on which the Target’s securities are
listed.

(iv) The Company has and will continue to use commercially reasonable efforts to
satisfy or to be caused to be satisfied the conditions precedent to the closing
of the Acquisition Transactions, including the tender offer contemplated by the
BCA.

6. Closing and Settlement. Subject to the terms and conditions hereof, payment
of the purchase price for, and delivery by the Company of irrevocable
instructions to the Company’s transfer agent regarding the issuance of, the
Shares shall be made at the time of closing (the “Closing” and the date on which
the Closing occurs, the “Closing Date”) at the offices of Roth (or at such other
place as shall be agreed upon by Roth and the Company), the first such Closing
to take place at 7:00 a.m. prevailing Pacific time, on March 31, 2011 (unless
another time shall be agreed to by Roth and the Company). Payment of the
purchase price at each Closing shall be made by wire transfer of immediately
available funds to the Escrow Agent c/o the Company, and such amount (less
disbursements permitted under the Escrow Agreement) shall remain in such account
until distributed by the Escrow Agent in accordance with the Escrow Agreement
(which shall reflect the terms herein).

One or more certificates in definitive form for the Shares that the Investors
have agreed to purchase pursuant to the Securities Purchase Agreement, the form
of which is attached hereto as Schedule I, and in such denomination or
denominations and registered in such name or names as required by the Securities
Purchase Agreement shall be delivered by or on behalf of the Company promptly
following the Closing, against payment by or on behalf of the Investors, of the
purchase price therefor by wire transfer of immediately available funds pursuant
to the Escrow Funding.

7. Covenants. The Company covenants and agrees with Roth as follows:

(a) During the period beginning on the date hereof and ending on the later of
the Closing Date or such date as determined by Roth, the Final Prospectus is no
longer required by law to be delivered in connection with sales by an
underwriter or dealer (the “Prospectus

 

11



--------------------------------------------------------------------------------

Delivery Period”), prior to amending or supplementing the Registration
Statement, including any Rule 462 Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, the Company shall furnish to Roth
for review and comment a copy of each such proposed amendment or supplement, and
the Company shall not file any such proposed amendment or supplement to which
Roth reasonably objects.

(b) From the date of this Agreement until the end of the Prospectus Delivery
Period, the Company shall promptly advise Roth in writing (A) of the receipt of
any comments of, or requests for additional or supplemental information from,
the Commission, (B) of the time and date of any filing of any post-effective
amendment to the Registration Statement or any amendment or supplement to the
Time of Sale Disclosure Package or the Final Prospectus, (C) of the time and
date that any post-effective amendment to the Registration Statement becomes
effective and (D) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any order preventing or
suspending its use or the use of the Time of Sale Disclosure Package, or of any
proceedings to remove, suspend or terminate from listing or quotation the Common
Stock from any securities exchange upon which it is listed for trading or
included or designated for quotation, or of the threatening or initiation of any
proceedings for any of such purposes. If the Commission shall enter any such
stop order at any time during the Prospectus Delivery Period, the Company will
use its reasonable efforts to obtain the lifting of such order at the earliest
possible moment. Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A and 430B, as applicable, under the Securities
Act and will use its reasonable efforts to confirm that any filings made by the
Company under Rule 424(b) or Rule 433 were received in a timely manner by the
Commission (without reliance on Rule 424(b)(8) or Rule 164(b) of the Securities
Act).

(c) During the Prospectus Delivery Period, the Company will comply with all
requirements imposed upon it by the Securities Act, as now and hereafter
amended, and by the Rules and Regulations, as from time to time in force, and by
the Exchange Act, as now and hereafter amended, so far as necessary to permit
the continuance of sales of or dealings in the Shares as contemplated by the
provisions hereof, the Registration Statement, the Time of Sale Disclosure
Package and the Final Prospectus. If during such period any event occurs the
result of which would cause the Final Prospectus to include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary or appropriate in the
opinion of the Company or its counsel or Roth or its counsel to amend the
Registration Statement or supplement the Final Prospectus to comply with the
Securities Act, the Company will promptly notify Roth and will amend the
Registration Statement or supplement the Final Prospectus so as to correct such
statement or omission or effect such compliance.

(d) The Company covenants that it will not, unless it obtains the prior written
consent of Roth, make any offer relating to the Securities that would constitute
an Issuer Free Writing Prospectus or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 of the Act) required to be filed by
the Company with the Commission or retained by the Company under Rule 433 of the
Act. In the event that Roth expressly consents in writing to any such free
writing prospectus (a “Permitted Free Writing Prospectus”), the Company
covenants that it shall (i) treat each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, and (ii) comply with the requirements of Rule
164 and 433 of the Act applicable to

 

12



--------------------------------------------------------------------------------

such Permitted Free Writing Prospectus, including in respect of timely filing
with the Commission, legending and record keeping.

(e) The Company will furnish to Roth and counsel for Roth copies of the
Registration Statement, the Final Prospectus and all amendments and supplements
to such documents, in each case as soon as available and in such quantities as
Roth may from time to time reasonably request.

(f) The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

(g) The Company will not take, directly or indirectly, during the Prospectus
Delivery Period, any action designed to or which might reasonably be expected to
cause or result in, or that has constituted, the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

(h) If the Escrow Funding occurs, or does not occur because a condition to
Roth’s obligations under Section 8 is not satisfied or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by Roth,
the Company will pay or cause to be paid (A) all expenses (including transfer
taxes allocated to the respective transferees) incurred in connection with the
delivery of the Shares, including the reasonable legal fees of Roth’s counsel,
(B) all expenses and fees (including, without limitation, fees and expenses of
the Company’s counsel) in connection with the preparation, printing, filing,
delivery, and shipping of the Registration Statement (including the financial
statements therein and all amendments, schedules, and exhibits thereto), the
Shares, the Time of Sale Disclosure Package, the Final Prospectus, any Issuer
Free Writing Prospectus and any amendment thereof or supplement thereto, (C) all
reasonable filing fees and reasonable fees and disbursements of Roth’s counsel
incurred in connection with the qualification of the Shares for offering and
sale by Roth or by dealers under the securities or blue sky laws of the states
and other jurisdictions that Roth shall designate, (D) the fees and expenses of
any transfer agent or registrar, (E) listing fees, if any, and (F) all other
costs and expenses incident to the performance of its obligations hereunder that
are not otherwise specifically provided for herein.

(i) The Company will not issue or sell any shares of its preferred stock or
other equity or equity-linked securities (other than under existing stock option
plans) during the Exclusive Term at less than the Offering Price or equivalent.

(j) The Company will (A) keep Roth apprised of developments relating to, or
changes in the terms of, the Acquisition Transactions or Acquisition Agreements,
(B) promptly provide Roth with copies of any amendments or waivers of the
Acquisition Agreements, and (C) promptly notify Roth of (i) any material
regulatory action, request, or condition, imposed or threatened, relating to the
Acquisition Transactions; (ii) any claim, lawsuit or any other

 

13



--------------------------------------------------------------------------------

proceeding relating to the Acquisition Transactions; (iii) any other matter that
may deemed material to an Investor with respect to the Acquisition Transactions.

8. Conditions of Roth’s Obligations. The obligations of Roth hereunder are
subject to the accuracy, as of the date hereof and at the applicable Closing
Date (as if made at the Closing Date), of and compliance with all
representations, warranties and agreements of the Company contained herein, the
performance by the Company of its obligations hereunder and the following
additional conditions:

(a) If filing of the Final Prospectus, or any amendment or supplement thereto,
is required under the Securities Act or the Rules and Regulations, the Company
shall have filed the Final Prospectus (or such amendment or supplement) with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b) under the Securities Act); the
Registration Statement shall remain effective; no stop order suspending the
effectiveness of the Registration Statement or any part thereof, any Rule 462
Registration Statement, or any amendment thereof, nor suspending or preventing
the use of the Time of Sale Disclosure Package or the Final Prospectus shall
have been issued; no proceedings for the issuance of such an order shall have
been initiated or threatened; any request of the Commission for additional
information (to be included in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or otherwise) shall have been complied
with to Roth’s satisfaction.

(b) Roth shall not have reasonably determined and advised the Company that the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, or any amendment thereof or supplement thereto, contains an untrue
statement of fact which, in Roth’s reasonable opinion, is material, or omits to
state a fact which, in Roth’s reasonable opinion, is material and is required to
be stated therein or necessary to make the statements therein not misleading.

(c) On the applicable Closing Date, there shall have been furnished to Roth the
opinion and negative assurance letters of counsel for the Company, dated the
applicable Closing Date and addressed to Roth, in form and substance reasonably
satisfactory to Roth, to the effect set forth in Schedule II.

(d) Roth shall have received a letter from each of Grant Thornton LLP and KPMG
LLP, on the applicable Closing Date addressed to Roth, confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualifications of
accountants under Rule 2-01 of Regulation S-X of the Commission, and confirming,
as of the date of each such letter (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Time of Sale Disclosure Package, as of a
date not more than three business days prior to the date of such letter), the
conclusions and findings of said firms with respect to the financial
information, including any financial information contained in Exchange Act
Reports filed by the Company, and other matters required by Roth.

(e) On the applicable Closing Date, there shall have been furnished to Roth a
certificate, dated the applicable Closing Date and addressed to Roth, signed by
the chief

 

14



--------------------------------------------------------------------------------

executive officer and the chief financial officer of the Company, in their
capacity as officers of the Company, to the effect that:

(i) The representations and warranties of the Company in this Agreement are true
and correct, in all material respects (other than those representations and
warranties that are qualified as to materiality, which are true and correct in
all respects), as if made at and as of the applicable Closing Date, and the
Company has complied with all the agreements and satisfied all the conditions on
its part to be performed or satisfied at or prior to the applicable Closing
Date;

(ii) No stop order or other order (A) suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof,
(B) suspending the qualification of the Shares for offering or sale, or
(C) suspending or preventing the use of the Time of Sale Disclosure Package or
the Final Prospectus has been issued, and no proceeding for that purpose has
been instituted or, to their Knowledge, is contemplated by the Commission or any
state or regulatory body; and

(iii) There has been no occurrence of any event resulting or reasonably likely
to result in a Material Adverse Effect during the period from and after the date
of this Agreement and prior to the applicable Closing Date.

(f) The Common Stock shall be registered under the Exchange Act and shall be
listed on NASDAQ, and the Company shall not have taken any action designed to
terminate, or likely to have the effect of terminating, the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from NASDAQ, nor shall the Company have received any information
suggesting that the Commission is contemplating terminating such registration or
listing.

(g) The Company shall have furnished to Roth and counsel for Roth such
additional documents, certificates and evidence as Roth or counsel for Roth may
have reasonably requested.

(h) There shall not have occurred any (i) changes in the economy or financial
markets generally in North America, Europe or Asia, (ii) changes that are the
result of acts of war or terrorism, (iii) changes that are the result of factors
generally affecting the industries in which the Company operates, (iv) a decline
in the price of the Common Stock on NASDAQ, or any other trading market that the
Common Stock is traded on that, in each case, in the judgment of Roth makes it
impracticable to complete the Offering or could result in a Material Adverse
Effect.

If any condition specified in this Section 8 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by Roth by
notice to the Company at any time at or prior to the applicable Closing Date and
such termination shall be without liability of any party to any other party,
except that Section 1, Section 7(h), Section 9 and Section 10 shall survive any
such termination and remain in full force and effect (provided, however, that
Section 1 shall only remain in full force and effect with respect to any amounts
required to be paid that have not been paid at the time of such termination).

 

15



--------------------------------------------------------------------------------

9. Indemnification and Contribution.

(a) The Company agrees to indemnify, defend and hold harmless Roth, its
affiliates, directors and officers and employees, and each person, if any, who
controls Roth within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any losses, claims, damages or
liabilities to which Roth or such person may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Registration
Statement or the Final Prospectus), or any Issuer Free Writing Prospectus or in
any materials or information provided to Investors by, or with the written
approval of, the Company in connection with the marketing of the Offering of the
Shares, including any roadshow or investor presentations (whether in person or
electronically) (“Marketing Materials”), or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) in whole or in
part, any inaccuracy in the representations and warranties of the Company
contained herein, or (iii) in whole or in part, any failure of the Company to
perform its obligations hereunder or under law, and will reimburse Roth for any
legal or other expenses reasonably incurred by it in connection with evaluating,
investigating or defending against such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in the Registration Statement, the Time of Sale
Disclosure Package, the Final Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any Marketing Materials, in
reliance upon and in conformity with written information furnished to the
Company by Roth specifically for use in the preparation thereof.

(b) Roth will indemnify and hold harmless the Company, its affiliates,
directors, officers and employees, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any losses, claims, damages or liabilities to
which the Company may become subject, under the Securities Act or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of such Roth), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or any Marketing Materials, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Time of Sale Disclosure Package, the Final

 

16



--------------------------------------------------------------------------------

Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or any Marketing Materials, in reliance upon and in conformity with
written information furnished to the Company by Roth specifically for use in the
preparation thereof, and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with defending against
any such loss, claim, damage, liability or action.

(c) Promptly after receipt by an indemnified party under subsection (a) or (b),
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve the
indemnifying party from any liability that it may have to any indemnified party
except to the extent such indemnifying party has been materially prejudiced by
such failure. In case any such action shall be brought against any indemnified
party, and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in, and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of the indemnifying party’s election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under such subsection for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that if (i) the
indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(ii) a conflict or potential conflict exists (based on the reasonable advice of
counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party), or
(iii) the indemnifying party has not in fact employed counsel reasonably
satisfactory to the indemnified party to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, the indemnified party shall have the right to employ a single counsel to
represent it in any claim in respect of which indemnity may be sought under
subsection (a) or (b) of this Section 9, in which event the reasonable and
documented fees and expenses of such separate counsel shall be borne by the
indemnifying party or parties and reimbursed to the indemnified party as
incurred.

The indemnifying party under this Section 9 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (a) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, suit or
proceeding and (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

17



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 9 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b),
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company, on
the one hand, and Roth, on the other hand, from the Offering of the Shares or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and Roth, on the other hand, in connection with
the statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company, on the one hand, and Roth, on the
other hand, shall be deemed to be in the same proportion as the total net
proceeds from the Offering (before deducting expenses) received by the Company,
and the total placement agent fees received by Roth, in each case as set forth
on the cover page of the Final Prospectus, bear to the aggregate offering price
of the Shares set forth on such cover. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Roth and the parties’ relevant
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and Roth agree that it would not
be just and equitable if contributions pursuant to this subsection (d) were to
be determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in the first
sentence of this subsection (d). The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim that is the subject of
this subsection (d). Notwithstanding the provisions of this subsection (d), Roth
shall not be required to contribute any amount in excess of the amount of Roth’s
placement agent fees actually received by Roth from the Offering of the Shares.
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(e) The obligations of the Company under this Section 9 shall be in addition to
any liability that the Company may otherwise have and the benefits of such
obligations shall extend, upon the same terms and conditions, to each person, if
any, who controls Roth within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act; and the obligations of Roth under this Section 9
shall be in addition to any liability that Roth may otherwise have and the
benefits of such obligations shall extend, upon the same terms and conditions,
to the Company, and its officers, directors and each person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act.

(f) For purposes of this Agreement, Roth confirms, and the Company acknowledges,
that there is no information concerning Roth furnished in writing to the Company
by Roth specifically for preparation of or inclusion in the Registration
Statement, the Time of Sale Disclosure Package or the Final Prospectus, other
than the statements regarding Roth set forth in the “Plan of Distribution”
section of the Final Prospectus and Time of Sale Disclosure

 

18



--------------------------------------------------------------------------------

Package, only insofar as such statement relate to the amount of selling
concession and related activities that may be undertaken by Roth.

10. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto including, but not limited to, the agreements of Roth and the
Company contained in Section 1, Section 7(h) and Section 9 hereof, shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of Roth or any controlling person thereof, or the Company or any of
its officers, directors, or controlling persons, and shall survive delivery of,
and payment for, the Shares hereunder.

11. Notices. Except as otherwise provided herein, all communications hereunder
shall be in writing and, if to Roth, shall be mailed or delivered to Roth
Capital Partners, LLC, 24 Corporate Plaza, Newport Beach, CA, Attention:
Managing Director; and if to the Company, shall be mailed or delivered to it at
Amerigon Incorporated, 21680 Haggerty Road, Ste. 101, Northville, MI 48167,
Attention: Daniel R. Coker, with a copy to Honigman Miller Schwartz and Cohn
LLP, 660 Woodward Avenue, Detroit, MI 48226, Attention: Kenneth J. Phillips,
Esq.; or in each case to such other address as the person to be notified may
have requested in writing. Any party to this Agreement may change such address
for notices by sending to the parties to this Agreement written notice of a new
address for such purpose.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 9. Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares.

13. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
(a) Roth has been retained solely to act as placement agent in connection with
the sale of the Shares and that no fiduciary, advisory or agency relationship
between the Company and Roth has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether Roth has
advised or is advising the Company on other matters; (b) the price and other
terms of the Shares set forth in this Agreement were established by Roth and the
Investors following discussions and arms-length negotiations and the Company is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement; (c) it
has been advised that Roth and its affiliates are engaged in a broad range of
transactions that may involve interests that differ from those of the Company
and that Roth has no obligation to disclose such interest and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; (d) it
has been advised that Roth is acting, in respect of the transactions
contemplated by this Agreement, solely for the benefit of Roth, and not on
behalf of the Company.

14. No Limitations. Nothing in this Agreement shall be construed to limit the
ability of Roth or its affiliates to (a) trade in the Company’s or any other
company’s securities or publish research on the Company or any other company,
subject to applicable law, or (b) pursue

 

19



--------------------------------------------------------------------------------

or engage in investment banking, financial advisory or other business
relationships with entities that may be engaged in or contemplate engaging in,
or acquiring or disposing of, businesses that are similar to or competitive with
the business of the Company.

15. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver be deemed or constitute a continuing waiver unless otherwise
expressly provided.

16. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan.

18. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission and electronic mail attaching a portable document file
(.pdf)) in one or more counterparts and, if executed and delivered in more than
one counterpart, the executed counterparts shall each be deemed to be an
original and all such counterparts shall together constitute one and the same
instrument.

 

20



--------------------------------------------------------------------------------

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
Roth in accordance with its terms.

 

Very truly yours,

 

AMERIGON INCORPORATED

By:   /s/ Barry Steele Name:   Barry Steele Title:   Chief Financial Officer

Confirmed as of the date first above-

mentioned by Roth.

ROTH CAPITAL PARTNERS, LLC

By:   /s/ Aaron M. Gurewitz Name:   Aaron M. Gurewitz Title:   Head of Equity
Capital Markets

 

21



--------------------------------------------------------------------------------

SCHEDULE I

Securities Purchase Agreement

Included as Exhibit 10.2 to this

Current Report on Form 8-K

 



--------------------------------------------------------------------------------

SCHEDULE II

Company Opinions

The Registrant hereby agrees to furnish supplementally

a copy of this Schedule II upon request.

 